Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                             v.

                         Andrew Nathan VIERA and Adela Garza,
                                       Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-20-17
                        Honorable Baldemar Garza, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

     In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellants
ModivCare Solutions, LLC and ModivCare Solutions, Inc.

      SIGNED November 23, 2022.


                                              _________________________________
                                              Liza A. Rodriguez, Justice